Citation Nr: 1645865	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-13 192	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  He is the recipient of a Purple Heart Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO in San Diego, California, inter alia, denied the claim for service connection for a neck disability.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in June 2009.  The RO issued a statement of the case (SOC) in February 2010 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.  The Board notes that jurisdiction over this claim was transferred to the RO in Oakland, California, which has certified the appeal to the Board. 

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In January 2016, the Board remanded the claim on appeal to the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA medical examination and opinion.  After accomplishing the requested action, the AMC continued to deny the Veteran's claim (as reflected in the April 2016 supplemental SOC (SSOC)), and has returned this matter to the Board for further appellate consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has asserted in-service neck injury, no neck disability was shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a neck disability during and since service; and the weight of the competent, probative opinion evidence is against a finding that the Veteran's neck disability is medically related to his service.

3.  The only competent, probative medical opinion addressing secondary service connection does not support a finding that there exists a medical relationship between the Veteran's neck disability and service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound.


CONCLUSION OF LAW

The criteria for service connection for neck disability, to include as secondary to service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of a disability rating and an effective date, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the March 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  Notably, there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing along with various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient. 

Here, during the September 2015 hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service neck injury as well, his in-and post-service symptoms, his current treatment, and medical nexus evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as the Board sought additional development of the claim following the hearing.

As noted above, the Board remanded this case for further development in January 2016.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

On remand in January 2016, the Board instructed the AOJ to obtain any additional VA treatment records from the Palo Alto VA Healthcare Center to include pertinent records of evaluation and/or treatment of the Veteran, dated from August 2015.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  Thereafter, if the benefit continued to be denied, the Veteran was to receive a SSOC.  

The AOJ obtained VA treatment records since August 2015, which have been associated with the Veteran's VBMS file.  Moreover, the Veteran was afforded an orthopedic cervical spine VA examination, by an appropriate physician in March 2016, and the examination report is adequate for appellate review.  Finally, the AOJ issued a SSOC to the Veteran in April 2016.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his neck disability is the result of in-service explosions during which a log rolled over his body and at a separate time when he was thrown into the air and landed on top of a box of ammunition following an explosion caused by enemy fire.  In the alternative, the Veteran has alleged that his neck disability was caused or aggravated by his service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound.  The Veteran also asserts that his neck disability symptoms have continued since service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

First addressing the question of in-service injury or disease, here, military personnel records and service treatment records (STRs) document that the Veteran was involved in a September 1967 explosion during which he sustained a right shoulder shrapnel injury.  A letter dated that same month informed the Veteran's mother that the Veteran sustained a fragmentation wound to the right shoulder from hostile mortar fire while in Vietnam and that his condition and prognosis were excellent.  It further indicated that the Veteran was treated in the field and returned to duty.  A follow-up October 1968 STR notes the gunshot wound in his right shoulder.  However, the STRs are silent with respect to complaints or treatment pertaining to the neck.  In that regard, on May 1966 service entrance examination found the Veteran's neck to be clinically normal and the Veteran indicated that he was in "excellent" health with no complaints reported in his report of medical history.  On March 1969 service discharge examination, the Veteran's neck was found to be clinically normal.  While these treatment records establish that the Veteran was injured in a blast accident in September 1967, the only complaints were related to his right shoulder.

However, although there is no documented in-service injury specific to the Veteran's neck, the Board points out that the Veteran was awarded the Purple Heart Medal and the military personnel records and STRs are indicative of combat exposure during his service.  Further, the Board finds no reason to question the veracity of the Veteran's assertions of in-service neck injury.  Thus, the Veteran's assertions regarding injuring his neck following blast accident or ground explosions are accepted as credible and consistent with the circumstances of the Veteran's service.  See 38 C.F.R. § 3.304 (d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154 (b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

However, even if the Board accepts as credible the Veteran's assertions as to in-service neck injury associated with the in-service blast explosion, there must still be medical evidence etiologically linking the Veteran's alleged neck injury in service to a current neck disability or service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Here, however, there is no persuasive evidence of a nexus between current neck disability and service, to include alleged injury therein. 

Following the filing of the  claim for service connection for service connection in February 2008, VA treatment records dated from July 2008 to June 2009 reflect the Veteran's reported history of neck pain. 

In a March 2010 statement, Dr. R.P, a VA physician, indicated that the Veteran has been suffering from neck pain ever since his service "as a direct result of the explosion."  

Following a review of the Veteran's claims file and a physical examination and X-ray study, a May 2010 VA examiner diagnosed cervical spine degenerative disc disease.  The report of the May 2010 VA examination reflects the Veteran's report that he incurred a neck problem following the incidents in service during combat exposure.  The VA examiner opined that it is less likely as not that his neck disability is a service-related issue and more likely an age related issue.  The VA examiner reasoned that there are no documented notations of any neck injuries during the Veteran's service. 

The Veteran underwent an additional VA examination in March 2016 conducted by a different physician.  The examiner opined that the Veteran's current neck disability is not as likely medically related to service or had its onset during service; and it is not as likely caused by or is aggravated by any of his service-connected conditions, including thoracolumbar degenerative joint disease (DJD), right shoulder DJD, and right posterior shoulder gunshot wound.  The VA examiner noted that the May 2010 VA examination and X-ray showed degenerative joint disease of the cervical spine.  The VA examiner further noted that there are no notations of any specific injuries to the cervical spine in the service medical records, and subsequently, the only notations are more recent.  The VA examiner further explained that cervical spine degenerative joint is a relatively common condition in the population of Veteran's age group.  As for a secondary relationship, the VA examiner explained that medical literature does not support the concept that lower spine DJD causes upper spine DJD, or that a shoulder condition causes a neck condition in the way as claimed.  The examiner opined that it is less likely than not that the neck disability is related to military service or that it is aggravated by his service-connected conditions and more likely an age related issue.

With respect to the Veteran's post-service medical records, the first documented clinical evidence of a neck disability is reflected in the May 2010 VA examination report.  The Veteran's first report of a neck disability was in his February 2008 claim.  Both dates are well beyond the one-year period for establishing service connection for degenerative joint disease (arthritis) of the cervical spine.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board acknowledges that, more recently, the Veteran has alleged continuity of neck symptoms in and since service.  However, the Veteran has not been consistent in his assertions regarding the onset and presence of such a neck disability.  As noted above, on March 1969 service discharge examination, the Veteran's neck was found to be clinically normal with no neck complaints reported.  In addition, shortly after discharge from service, in April 1969 and November 1983, the Veteran filed claims for other disabilities, but he did not file a claim for a neck disability at those times.  In addition, on June 1969 VA examination related to another disability, examination of the neck revealed no significant abnormalities and the Veteran did not complain of any neck pain.  The Board points out that statements made for the purpose of medical diagnosis or treatment are deemed exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991).  

Given the above-noted evidence documenting the absence of contemporaneous neck complaints and findings in and shortly after service, the lack of any such documented complaints for many years after service, and that fact that the Veteran did not file a claim for service connection for as neck disability until many decades after service (all of which the Board finds probative), any current, contradictory assertions as to the onset of neck symptoms during service, and continuity of symptoms after service-advanced in connection with the current a claim for monetary benefits-are deemed not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, on the question of whether the Veteran's current neck disability is medically related to service, to include injury therein, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski,1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, for reasons discussed below, the Board finds the collective opinions from the VA examiners in March 2010 and May 2016 to be most probative on the question of medical etiology of current neck disability.

Regarding the matter of entitlement to service connection on a direct basis, the Board points out that the March 2010 opinion from Dr. R.P. states that the Veteran has been suffering from neck pain ever since his service "as a direct result of the explosion."  However, in this opinion, the physician did not further explain the medical relationship between in-service events and current disability, and the opinion contains no stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, in rendering the opinion, Dr, R.P. appears to have relied on the Veteran's reported continuity of neck symptoms since service, which has not credibly been established, as discussed above.  The Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, while this opinion does address the medical nexus question, it is afforded little, if any, probative weight. 

By contrast, the medical professional who examined the Veteran and provided the March 2016 opinion, as well as the examiner who provided the May 2010 opinion, explicitly rendered conclusions that weigh against a finding of service connection for the claimed neck disability.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions.  The Board notes that although the May 2010 opinion relied solely on the lack of documented complaints in service in rendering the negative opinion, as discussed above, the May 2016 opinion provided additional explanation.  Furthermore, unlike the March 2010 opinion submitted by the Veteran, the March 2016 and May 2010 opinions, collectively, are supported by full, clearly-stated rationale.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question.

Regarding the matter of service connection on a secondary basis, as noted above, in the only opinion to address this theory of entitlement, the March 2016 VA examiner also declined to find a nexus between the Veteran's current neck disability and his service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound.  As noted, that opinion is supported by stated rationale.  Significantly, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion relating the Veteran's claimed neck disability and his service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound. 

Hence, the weight of the competent medical opinion evidence in this case is against any finding there exists a medical nexus between cervical spine degenerative disc/joint disease diagnosed so many years after the Veteran's discharge and either service (to include alleged injury therein) or his service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed neck disability and service or his service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the neck disability at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for neck disability, to include as secondary to service-connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a neck disability, to include as secondary to service connected thoracolumbar spine degenerative disc disease, right shoulder degenerative joint disease, and/or right posterior shoulder gunshot wound, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


